#92 Motion to Extend Time to Assume or Reject Leases of Nonresidential Real Property Pursuant to 11 U.S.C. § 365(d)(4) (BB)
(WITH 21-DAY OBJECTION LANGUAGE) filed by Patrick L. Huffstickler for Debtor Clearwater Transportation, Ltd.

EXHIBIT AND WITNESS LIST

AG 187 (REV. 4/82)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clearwater Transportation, Ltd. vy. Austin Conrad, LLC and City of Austin DISTRICT COURT
Western - San Antonio
PLAINTIFF’S ATTORNEY DEFENDANT’S ATTORNEY DOCKET NUMBER
19-50292
Patrick Huffstickler Sabrina Streusand
Afton Trevino TRIAL DATE(S)
5/16/19
PRESIDING JUDGE ELECTRONIC COURT COURTROOM DEPUTY
CRAIG A. GARGOTTA RECORDING OPERATOR LISA ELIZONDO
Emilio Luna
PLF, DEF. DATE MARKED | ADMITTED DESCRIPTION OF EXHIBITS * AND WITNESSES
NO. NO. OFFERED
XX 5/16/19 XX 3/16/19 Exhibits | through 8 ADMITTED (see attachment for description)
XX 5/16/19 XX S/LG/LY Exhibits 9 through 17 ADMITTED (exhibits sealed per court order)
XX | 5/16/19 XX 5/16/19 Exhibits 1 through 13 ADMITTED (see attachment for description)
Wil 5/16/19 Monty Merrill
riLlEVD
, urn
W2 S/L6/19 Marshall Fein - ath
WN To CNS
W1 | 5/16/19 Marshall Fein eet’ couRT
U.S. BAN ) DEPOT
at TS
w3 5/16/19 Susana Carbajal 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Include a notation as to the location of any exhibit not held with the case file or not available because of size.
Page | of 1 Page (s}
19-50292-cag Doc#103 Filed 05/10/19 Entered 05/10/19 17:53:36 Main Document Pg 2 of
4

Clearwater Transportation Ltd. EXHIBITS

The Debtor designates the following exhibits that may be admitted:

 

“DISPOSITION —

EXHIBIT. |’ _. DESCRIPTION
, . 7AE’ Lk Ales

NUMBER .

    

     

vameasO

 

1. ~ | Final Cash Collateral Order and Budget ~

 

2. Declaration of Monty Merrill

 

 

 

 

 

 

3. Schedules

4. Clearwater/CONRAC Sublease (Dollar)
5. Clearwater/CONRAC Sublease (Thrifty)
6. Master Lease (without Exhibits)

7. Service Center Lease with City of Austin
8. O&M Aging Detail

 

 

 

 

 

 

 

 

 

 

 

 

 

 

117928000001 4829-2186-7158.1 5/10/2019 (5:49 PM}
19-50292-cag Doc#106 Filed 05/14/19 Entered 05/14/19 15:11:39 Main Document Pg 1 of
3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

0G 0G? GOR OP 60>

Debtor.

AMENDED JOINT EXHIBIT LIST AND WITNESS LIST OF
AUSTIN CONRAC, LLC AND THE CITY OF AUSTIN

Exhibits

 

Exh. Description Marked } Admitted

 

I Market Share and Customer Facility Charge Reports:
October 2017 — December 2018 ,

2 Summary Chart — Dollar and Thrifty Reported

Revenue since opening of CONRAC

3 Dollar Car Rental’s Break Out of Fees and Cost for a

Potential Customer as of March 16, 2018

4 Monthly Operating Report February 2019

 

 

 

 

5 Monthly Operating Report March 2019

 

6 Office Lease
Filed as Confidential for In Camera Review
7 Amendments to Subleases

 

 

8 April ABIA Revenue/CFC and TL Vehicle
Tax/Expense Report

9 Ground Lease

Filed as Confidential for In Camera Review

 

 

 

 

 

 

 

{01506/000 1/00234390,3}
19-50292-cag Doc#106 Filed 05/14/19 Entered 05/14/19 15:11:39 Main Document Pg 2 of
3

 

10 | Concession Agreement — Dollar Car Rental

 

11 | Concession Agreement — Thrifty Car Rental

 

12 | February City of Austin Invoices

 

13. | Aged Transactions — May 2019

 

 

 

 

 

 

 

(01506/0601/00234390,3}
